Citation Nr: 1508162	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-26 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for left hip, left knee, and left foot pain claimed to be the result of psoriatic arthritis, including due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from May 1995 to June 1999.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, in support of this claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).


FINDING OF FACT

A current left hip, left knee, or left foot disorder is not shown to be the result of the Veteran's service, including caused or chronically worsened by a service-connected disability.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for a left hip, left knee, or left foot disorder, either as directly or presumptively incurred in service or as secondary to a service-connected disability.  38 U.S.C.A. §§§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, to this end, the Veteran was provided this required notice and information in letters dated in June and September 2010, prior to the initial adjudication of his claim in the October 2010 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of his claim, certainly none that he and his representative consider unduly prejudicial, meaning necessarily outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To satisfy this additional obligation, the Veteran's service treatment records (STRs) and post-service VA treatment records have been obtained and associated with his claims file for consideration.  He has not identified any private treatment records also needing to be obtained.

The Veteran was also provided VA compensation examinations that, collectively, contain a description of the history of the disability at issue, document and consider the relevant medical facts and principles, and provide opinion regarding the etiology of his claimed left hip, left knee, and left foot pain.  VA's duty to assist with respect to obtaining relevant records and an examination and medical opinion therefore has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Parenthetically, the Board realizes the October 2010 VA examiner did not provide a medical opinion regarding a direct relationship between the Veteran's claimed disorders and military service.  But the Board finds it unnecessary to obtain an additional opinion with respect to the issue of entitlement to service connection on a direct-incurrence basis because there is no suggestion of left knee, hip, or foot pain or other symptoms or associated disorders at any time during the Veteran's service and, as discussed below, no credible assertion his disorder initially manifested during his service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (describing VA's duty to provide medical examinations for medical opinions when certain conditions are met).  The primary, though not exclusive, basis of the Veteran's claim is that this alleged disorder is secondary to a service-connected disability.

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ - the undersigned - duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection

'Direct' service connection is granted for disability directly resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing entitlement to direct service connection generally requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


A VA examiner performed a joint and foot examination in October 2010 and rendered a diagnosis of psoriatic arthritis.  Additionally, there is a diagnosis of plantar fasciitis and a stress fracture of the left foot in a VA progress note dated earlier, in November 2008.  Therefore, element (1), a current disability, has been met.  During his Travel Board hearing, the Veteran also asserted he has a diagnosis of HLA-B27, but this is merely a test used to detect, among other things, psoriatic arthritis.

With respect to element (2), in-service incurrence of a relevant disease or an injury, the Veteran reported left knee pain since his service in VA progress notes dated in June 2007 and May 2008.  He also testified during his June 2013 Travel Board hearing that he had complained of left hip, knee, and foot pain while in service.  His STRs document low back, right foot, and right knee pain, but not also pain referable to his left hip, knee or foot.  He was diagnosed and treated for low back pain altering his gait causing a right foot stress fracture and a right knee condition (hence, the reason he now has service-connected low back, right foot, and right knee disabilities), but to reiterate there was no mention of any complaints, treatment, or diagnoses referable to his left hip, knee or foot.  On separation examination in March 1999, and in an accompanying medical history report dated in May 1999, he complained of only the right foot, right leg, and low back pain.  His military service ended in June 1999.

Moreover, during a subsequent VA examination in October 2001, so more than 2 years later, the examiner noted no complaints or abnormalities of the left knee.

In deciding this claim for left hip, left knee and left foot disability, the Board has considered the Veteran's written and oral statements and testimony regarding the extent and duration of his pain in these areas.  He is competent to report having experienced left hip, knee and foot pain during his service, meaning in addition to the pain in his low back and right knee that is well documented in his STRs, and corroborating records - including treatment records - are not required to show that he necessarily also had pain in his left hip, left knee and left foot during and even since his service.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Nevertheless, his STRs contain no entries related to a left hip, knee, or foot condition of any kind.  And while he asserts that his left hip, knee and foot pain began during his service, the records concerning his service (STRs) only instead show complaints of a right foot injury and right knee and low back pain.  Moreover, because he went through a Limited Duty Board proceeding only months prior to his separation from service, it is likely that such a proceeding would have noted all disabilities that were then present and relevant to that proceeding.  But, again, there was no left hip, knee or foot disability mentioned, either in the way of a relevant subjective complaint (e.g., pertinent symptom, etc.) or objective clinical finding (e.g., notable diagnosis).  Therefore, it appears that all of his existing medical conditions were reported and noted, without mention of any problems referable to his left hip, knee or foot.  This strongly indicates that no such condition existed at that time.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the 
widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011) (discussing situations when it is permissible to draw a negative inference from the lack of relevant medical complaint or finding in STRs).  Indeed, the records generated during his service, especially his STRs Limited Duty Board proceeding, were partly to identify all then current conditions affecting his ability to continue serving in the capacity and to the level required.  The Board therefore finds these medical reports to be persuasive of the Veteran's then current physical state because he was in a dire situation and seeking treatment for relief at the time.  Courts have recognized how medical history recounted in the course of medical evaluation and treatment is especially probative (trustworthy) because the declarant has inherent incentive to give the most accurate history to in turn receive the best or most appropriate medical care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).


For these reasons and bases, those far more contemporaneous treatment records are more probative than his current assertions to the contrary made long after the fact, so element (2), in-service incurrence of a relevant disease or an injury, has not been met.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).

Even if an in-service incurrence were established, however, the evidence is against a finding that element (3), a nexus between the disease or injury in service and the current disability, also has been met.  The Veteran's first complaint of left hip, knee or foot pain is in a May 2007 VA progress note, nearly 8 years after his separation from service.  While this alone is not entirely dispositive of his claim, including insofar as when his pain had started, it is nonetheless evidence tending to refute the notion that his claimed condition and consequent pain are related to or the result of his military service.  In this circumstance, the Board may consider the absence of any indication of a relevant medical complaint until so relatively long after his service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354 (1991).

The Veteran has not demonstrated any specialized knowledge or expertise suggesting he is capable of rendering a competent opinion on the determinative issue of causation.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of his left hip, knee and foot condition falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, element (3) has not been met, and direct service connection is not warranted.


Moreover, there was no indication of a chronic left hip, knee or foot disability within a year following the conclusion of the Veteran's service, including one manifested by pain.  Although he now has a diagnosis of psoriatic arthritis that is specifically identified as a chronic condition, per se, in 38 C.F.R. § 3.309(a), there is no evidence this arthritis initially manifested within the required one year of his service to warrant presuming it was incurred during his service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  He also has not shown the required continuity of symptomatology (namely, continuous pain) since his service to alternatively warrant relating it back to his service by way of 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).

The Veteran additionally has argued, however, that his current left hip, knee and foot pain is the result of having to over accommodate for his service-connected low back disability.  Service connection is warranted on this alleged secondary basis for disability that is proximately due to, the result of, aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) and (b) (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A finding of secondary service connection requires competent and credible evidence connecting the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Again, though, there is no competent and credible evidence - including especially medical evidence since specifically required in this particular instance - linking the Veteran's current left hip, knee or foot pain to his low back disability (any component of it or in combination).  In fact, to the contrary, the October 2010 VA examiner determined it was less likely than not that the left knee, left foot, or left hip disorders were caused or are being aggravated by the service-connected low back disability.  The examiner determined that the Veteran's arthritis causing his pain in these areas, instead, was due to psoriasis, and there was no relation of the psoriasis (i.e., psoriatic arthritis) to the service-connected low back disability.  

There is no competent medical opinion refuting the VA examiner's conclusions or otherwise indicating that any of the current left hip, knee or foot disability is etiologically related to the Veteran's military service - including secondarily by way of a service-connected disability.  

To reiterate, the Veteran, himself, is not competent to opine probatively on this purported relationship between his left hip, knee or foot disorder and his service-connected low back disability, and there is no competent and credible medical opinion asserting any such connection or correlation.  Therefore, service connection for this claimed left hip, left knee, and left foot disorder on a secondary basis also is not warranted.

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of this claim is denied.

	

ORDER

The claim of entitlement to service connection for left hip, left knee, and left foot pain is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


